Citation Nr: 0127492	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hematological 
disorder.  

2.  Entitlement to service connection for an autoimmune 
disorder, to include lupus.  

3.  Entitlement to service connection for a cardiac disorder.  

4.  Entitlement to service connection for a neurological 
disorder.  

5.  Entitlement to service connection for a psychiatric 
disorder.  

6.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied service connection 
for "blood disease," an auto-immune disorder, a cardiac 
disorder, a "nervous system condition," a psychiatric 
disorder, and back disability.  The veteran was notified of 
this decision in July 1998.  A notice of disagreement was 
received with respect to the above issues in August 1998.  A 
statement of the case was furnished to the veteran and his 
then representative in September 1998.  A VA Form 9 was 
received from the veteran in January 2000.  The case was 
certified by the RO on February 10, 2000.  A personal hearing 
was held before the undersigned Board member at the RO in 
August 2001.  A transcript of that hearing is of record.  

Within a year of notification of the June 1998, and following 
issuance of the statement of the case, correspondence was 
received from the veteran's attorney-representative rating 
decision reflecting a desire for appellate review.  The Board 
construes this correspondence as a timely filed substantive 
appeal of the issues currently before the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302 (2001).  

The June 1998 rating decision determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for lung disease and kidney 
disease.  The veteran was notified of these determinations in 
July 1998, and he did not appeal these issues.  Hence these 
issues are not in appellate status and will not be addressed 
by the Board.  38 U.S.C.A. § 7105.  

Additional evidence was submitted to the Board after the case 
was certified by the RO.  As the veteran has waived initial 
RO consideration of this evidence, the Board will consider 
the evidence in this decision.  38 C.F.R. § 20.1304 (2001).  

The issues of entitlement to service connection for an 
autoimmune disorder and a cardiac disorder are addressed in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for hematological, neurological, psychiatric and 
low back disorders has been obtained.  

2.  It is not shown that the veteran has a hematological 
disorder.  

3.  A neurological disorder was not present in service or 
until many years thereafter, and any current neurological 
disorder is not shown to be attributable to service or to any 
incident of service origin.  

4.  A psychiatric disorder was not present in service or 
until at least two years thereafter and is not shown to be 
attributable to service or to any incident of service origin.  

5.  The veteran has low back disability that originated in 
service.  


CONCLUSIONS OF LAW

1.  A hematological disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  A neurological disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.  

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.  

4.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

A.  Service connection for hematological and neurological 
disorders 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  The Federal Circuit has also held that a 
claimant must have the claimed disability at the time of his 
application for benefits, not merely findings in service.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has long recognized this principle.  Although 
symptoms are manifestations or indications of disease or 
injury, even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  The Court has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

The veteran's service medical records are negative for 
complaints or findings of hematological or neurological 
disorders.  There are no post service medical records 
reflecting complaints of, treatment for, or diagnoses of a 
hematological disorder.  

The record is thus devoid of any evidence of the presence of 
a hematological disorder.  The veteran himself seems to have 
recognized this when he testified that this claim and his 
claim for service connection for an auto-immune disorder were 
really intended as a claim for service connection for lupus.  
Although he testified in August 2001 that he was told at his 
separation examination that he had something wrong with his 
blood, the report of his separation examination does not 
reflect any findings indicative of a blood disorder.  
Moreover, the veteran, as a lay person, is not competent to 
diagnose any hematological disorder, as this requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay witness is competent to describe visible 
symptoms but is not competent to offer evidence requiring 
medical knowledge such as a diagnosis or etiological 
opinion).  See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (defining 
competent lay evidence as "any evidence not requiring that 
the proponent have specialized education, training, or 
experience"; such evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."); Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in 
order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  

Competent medical evidence "means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)).  Competent 
medical evidence "may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses."  Id.  

The record contains no competent medical evidence, including 
authoritative extracts from medical treatises or medical and 
scientific articles and research reports or analyses, showing 
the presence of a hematological disorder.  

The record is similarly devoid of any competent medical 
evidence of the presence of an intrinsic neurological 
disorder.  Private electromyographic and nerve conduction 
velocity studies performed in July 1999 by Neurological 
Associates resulted in an impression of left carpal tunnel 
syndrome, which is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with 
pain and burning or tingling paresthesias in the fingers and 
hand, sometimes extending to the elbow.  See Dorland's 
Illustrated Medical Dictionary 1626 (28th ed. 1994).  
However, there is no competent medical evidence relating 
carpal tunnel syndrome to service, nor has the veteran 
claimed that any current carpal tunnel syndrome is related to 
service or to any incident in service.  

The Board therefore concludes that the preponderance of the 
evidence is against the claims for service connection for 
hematological and neurological disorders.  Where the 
preponderance of the evidence is against a claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Schoolman v. West, 12 Vet. App. 307, 
311 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

B.  Service connection for psychiatric disability

The veteran's informal claim for service connection for a 
psychiatric disorder was received in March 1996.  However, 
the veteran's service medical records, including his 
separation examination, are completely negative for 
complaints or findings of any psychiatric abnormality.  The 
post service medical evidence is similarly negative for any 
definitive showing of psychiatric disability until the mid-
1980s.  

Private medical records from Dr. Duncan dated from 1986 to 
1987 from Dr. Duncan primarily reflect treatment for 
respiratory complaints, but an August 1986 treatment record 
shows that the veteran was recently hospitalized and was 
being treated with Lithium.  

Social Security disability benefits were initially granted in 
August 1990 based on psychiatric, respiratory and back 
disorders and were continued in August 1998 based primarily 
on continuing disability from the psychiatric and back 
disorders.  In August 1990, an Administrative Law Judge for 
the Social Security Administration stated that the medical 
evidence of record showed prior treatment for depression and 
noted that a consultative psychiatric evaluation performed by 
G. Michael Shehi, M.D., reflected a diagnosis of depression.  

A private psychiatric evaluation in March 1997 culminated in 
diagnoses on Axis I of recurrent major depression and 
dysthymia.  However, the evidence of record in this case, 
which is extensive, is utterly devoid of any competent 
medical opinion linking the veteran's current psychiatric 
disorder to service or to any incident of service origin.  
Although the record reflects Social Security Administration 
determinations based in part on psychiatric disability, these 
determinations were based on evidence dated many years after 
service and after the veteran had been terminated from his 
job with Goodyear Tire & Rubber Company in September 1986.  
The November 1999 assessment of Daniel Holden, M.D., included 
depression, but the record contains no opinion attributing 
the diagnosed psychiatric disorder to service many years 
previously.  

Although the veteran reported in August 1997 that he had been 
treated for depression from 1972 to 1976 by C.E.D. Mental 
Health, he failed to provide a complete address for C.E.D. 
Mental Health when asked to do so in correspondence from the 
RO in September 1997.  In his testimony in August 2001, the 
veteran suggested that C.E.D. Mental Health seemed to think 
in the early 1970s that his emotional problems were linked to 
what he had been through in service.  The Board observes, 
however, that it has long been the law that the duty to 
assist is not always a one-way street; if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)(i)) 
(claimant must cooperate fully with VA's reasonable efforts 
to obtain relevant records from non-Federal custodians, 
including providing "enough information to identify and 
locate the existing records").

Although the veteran testified in August 2001 regarding 
events in service that he indicated took an emotional toll, 
the record contains no competent medical evidence attributing 
any currently diagnosed psychiatric disorder to service or to 
any incident in service.  The veteran's son also testified 
that he had heard his father mention incidents in service 
that upset the veteran emotionally, but neither the veteran 
nor his son is competent to diagnosed a chronic psychiatric 
disorder or to relate any diagnosed psychiatric condition to 
service, as this requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a).  The 
Board reiterates that the veteran's separation examination 
was negative for any psychiatric deficit and that no chronic 
psychiatric disorder is shown until at least a decade and a 
half following service.  

The Board therefore concludes that the preponderance of the 
evidence is against the claims for service connection for a 
chronic psychiatric disorder.  Accordingly, the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Schoolman v. West, 12 Vet. App. at 311; Gilbert v. 
Derwinski, 1 Vet. App. at 54-56.  

C.  Service connection for low back disability

The veteran testified in August 2001 that he had a kidney 
infection prior to service and had low back pain during 
service.  He said that he incurred two back injuries during 
service.  He testified that during service, he was mugged by 
other soldiers and knocked down a staircase and that he was 
also kicked in the back during a physical training exercise.  
He stated that he had back spasms after the second incident.  
He testified that he has had back problems ever since 
service.  He also stated that on his employment physical at 
Goodyear within a month after separation from service, he was 
told that he had rotoscoliosis.  

The record demonstrates that the veteran was treated by a 
private physician in 1966 and 1967 for low back strain.  His 
service medical records are negative for complaints or 
findings of back disability, although they reflect his 
history of low back strain.  On a medical examination 
performed for pre-induction purposes in August 1967, his 
spine and musculoskeletal system were found to be normal.  In 
a report of medical history completed in August 1967, the 
veteran reported a history of recurrent back pain.  The 
reviewing examiner noted that the veteran had low back sprain 
in 1966 and 1967.  On his separation examination performed in 
January 1970, the veteran's spine and musculoskeletal system 
were again found to be normal.  

Following service, the veteran sustained a number of back 
injuries.  In a letter dated in July 1974, a private 
physician, C. W. Odom, M.D., noted that in August 1973, the 
veteran fell and hurt his back at home and received a 
contusion of the back.  In a letter dated in March 1976, a 
private physician, W. C. Woodall, M.D., indicated that the 
veteran presented with a complaint of pain in the left lower 
lumbar area radiating into his left hip that was accentuated 
by working and walking.  Dr. Woodall noted that the veteran 
reported that he had injured his back six months previously 
at work.  The diagnostic impression was possible central 
herniated disc.  

Private treatment records from B.L. Landers, Jr., M.D., show 
that the veteran was treated for a work-related back injury 
during 1984 and 1985.  A May 1985 operation report shows that 
the veteran was diagnosed with a herniated disc at L5-S1 on 
the left and underwent a hemilaminectomy.  In a letter dated 
in August 1985, Dr. Landers reported that the veteran had 
been slow to respond to his back surgery but was now doing 
extremely well and was walking six miles a day.  In a letter 
dated in September 1985, however, Dr. Landers reported that a 
week previously, the veteran had bent over, picked up a gas 
can weighing about 85 pounds, and twisted.  The veteran 
reported that he immediately felt severe pain in his back but 
no leg pain.  Dr. Landers diagnosed a pulled muscle with 
slight lumbosacral strain.  

Of record is a preliminary psychovocational and 
rehabilitation evaluation and consultation dated in August 
1992 by W. Stewart, a certified rehabilitation counselor and 
certified vocational evaluator.  He noted that he had 
interviewed the veteran and reviewed his medical records.  He 
indicated that the veteran reported injuries to his low back 
in 1984, 1985, and 1986, with two subsequent back surgeries.  
He opined that the veteran had chronic pain and emotional and 
mental limitations.  

Private medical records from Dr. Duncan indicate that the 
veteran underwent a second back surgery in November 1986.  An 
August 1987 treatment note by Dr. Duncan reflects diagnoses 
of chronic lumbosacral strain and status post disc surgery.  

In January 2000, the veteran submitted additional private 
medical records dated in 1999.  These records reflect 
treatment for complaints that included back pain.  Dr. 
Holden's assessment in November 1999 included lumbar spinal 
stenosis; extensive lumbar degenerative disease status post 
lumbar fusion; and myofascitis.  

There is thus little question that the veteran now has 
extensive low back disability seemingly mostly as a result of 
post service injury.  Moreover, the service medical records 
include two letters from Dr. Duncan dated in August and 
November 1967 that show that he had recently treated the 
veteran for low back strain.  These letters were received by 
the Armed Forces Examining and Entrance Station (AFEES), 
Montgomery, Alabama, in November 1967.  It was noted on the 
August 1967 letter that it had been "[re]viewed and 
considered in [the] examinee's physical profile."  There is 
thus clear and unmistakable evidence that the lumbosacral 
strain portion of any current low back disability preexisted 
service.  See 38 U.S.C.A. § 1111.  

However, there is also evidence - the veteran's recent 
testimony - that he sustained superimposed injury to his low 
back on at least two separate occasions in service.  This is 
evidence that he is competent to render.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2)).  

In April 1998, the veteran submitted a report of X-ray 
studies performed in March 1970 and in August and September 
1975.  The March 1970 X-rays of the lumbar spine, apparently 
taken in conjunction with a pre-employment physical 
examination, showed that the L-5 inferior and superior 
articular facets were asymmetrical; mild rotoscoliosis of the 
mid-lumbar spine with convexity to the right, and minimal 
Schmorl's node formation at L5 and S1 were also visualized.  
The interspaces were within normal limits, and the sacroiliac 
joints were negative.  The August 1975 X-rays of the 
lumbosacral spine were compared with those from September 
1970 and were interpreted as showing "no significant 
increase since the last films."  The September 1975 X-ray 
study of the lumbar spine showed that the vertebral bodies 
and interspaces were within normal limits.  A mild asymmetry 
of the L5 inferior articular facet was noted.  

The March 1970 X-rays, which were taken about a month 
following separation, suggest the presence of back disability 
separate and distinct from the preexisting lumbosacral strain 
and are consistent with trauma to the back during service.  
Certainly, these X-ray findings were not identified when the 
veteran was examined for service entrance.  

The onset of scoliosis may be caused by different factors and 
is not invariably congenital or developmental.  See Robie v. 
Derwinski, 1 Vet. App. 612, 613 (1991) (affirming a 10 
percent rating granted for scoliosis of the spine found to be 
caused by the veteran's service-connected fractures of the 
spinal vertebrae).  A Schmorl's node is a nodule seen in X-
rays of the spine due to prolapse of a nucleus pulposus into 
an adjoining vertebra.  Dorland's Illustrated Medical 
Dictionary 1144 (28th ed. 1994).  See Molloy v. Brown, 9 Vet. 
App. 513, 514 (1996) (quoting Webster's Medical Desk 
Dictionary 640 (1986) as defining a "Schmorl's node" as "a 
spinal defect characterized by protrusion of the nucleus 
pulposus into the spongiosa of a vertebra.").  Of course, 
congenital or developmental defects are not disabilities for 
VA compensation purposes and thus may not be service 
connected.  See 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 
3 Vet. App. 439, 441 (1992).  

The presence of Schmorl's node at the S1-L5 level indicates 
the presence of the later diagnosis disc disease at a time so 
proximate to service that it probably cannot be disassociated 
from the back trauma that the veteran contends he sustained 
in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  In any case, the Board is of the opinion that the 
veteran is entitled to the benefit of the doubt on this 
material issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,
1 Vet. App. at 54-56.  It follows that service connection for 
low back disability is warranted.  

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that except with respect to regulations governing 
applications to reopen previously and finally denied claims,

the provisions of this rule merely 
implement the VCAA and do not provide any 
rights other than those provided by the 
VCAA.  Therefore, [VA] will apply those 
provisions to any claim for benefits 
received by VA on or after November 9, 
2000, the VCAA's enactment date, as well 
as to any claim filed before that date 
but not decided by VA as of that date.  

66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

As the claims addressed in this appeal were filed before 
November 9, 2000, but were not finally decided as of that 
date, the provisions of the VCAA and the implimenting 
regulations must be applied to these claims.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified by the statement of the case and 
subsequent supplemental statements of the case, by letters 
from the RO and at the August 2001 Board hearing of the 
evidence necessary to complete his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VA also has a duty under 
the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and in this instance, 
all pertinent evidence identified by the veteran has been 
obtained when the veteran has provided the relevant 
addresses.  

In regard to VA's duty to assist the veteran in 
substantiating his claim, the Board finds that neither the 
veteran nor his attorney-representative has pointed to any 
additional records that have not been obtained and that would 
be pertinent to the present claim.  The Board concludes that 
VA has essentially satisfied its duties to notify and to 
assist the veteran with respect to the claims decided herein.  

The Board reiterates that the evidence of record is negative 
for the presence of a hematological disorder or for any 
indication that the veteran has symptoms attributable to a 
hematological disorder.  Because there is no competent 
medical evidence that the veteran has a diagnosed 
hematological disorder, the Board finds that a remand in 
order to provide him with a VA examination is not warranted.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)(4)).  

Except for left carpal tunnel syndrome, the record is 
similarly negative for the presence of a neurological 
disorder.  However, there is no evidence that establishes 
that the veteran suffered an event, injury or disease in 
service to account for the impression of left carpal tunnel 
syndrome rendered nearly three decades following his 
separation from service.  See 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)(4)(i)(B)).  See also 38 U.S.C.A. § 5103A(d)(2)(B).  
Thus, a remand in order to provide a VA neurological 
examination pursuant to the provisions of the VCAA is not 
warranted.  

The record contains copies of the decisions of administrative 
law judges for the Social Security Administration dated in 
August 1990 and August 1998 granting the veteran disability 
benefits.  Social Security disability benefits were initially 
granted in August 1990 based on psychiatric, respiratory and 
back disorders and were continued in August 1998 based 
primarily on continuing disability from the psychiatric and 
back disorders.  In August 1990, the Administrative Law Judge 
stated that the medical evidence of record showed prior 
treatment for depression and noted that a consultative 
psychiatric evaluation performed by Dr. G. Michael Shehi 
showed a diagnosis of depression.  Some of the allied medical 
reports cited in those decisions are not of record, including 
the report of Dr. Shehi.  The Board notes that efforts by the 
RO to obtain the supporting medical evidence met with 
failure.  

The Board has carefully considered whether this claim should 
be remanded for further development.  However, the competent 
evidence of record does not indicate that the currently 
diagnosed psychiatric disorder might be associated with the 
events in service about which the veteran and his son 
testified.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)(i)(C)).  Indeed, 
the evidence of record suggests that the veteran's diagnosed 
depression was a consequence of post service events and was 
unrelated to his military service.  

The regulations implementing the VCAA indicate that the 
foregoing provision (paragraph (4)(i)(C)) "could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service."  66 Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)(ii)).  The 
structure of the regulation indicates that the competent 
evidence showing post service treatment for the claimed 
condition must also suggest a possible association with 
service.  However, the very remoteness from service of the 
evidence establishing the presence of a chronic psychiatric 
disorder in this case makes it unlikely that any possible 
association with service would or could now be found.  

The Board concludes that any evidence used by the 
Administrative Law Judges in adjudicating the veteran's claim 
for disability benefits would not be relevant to the issue of 
whether his depression began in service, in view of the 
service medical records, which show no psychiatric 
abnormality, and the post service medical evidence, which 
contains no indication of any psychiatric problem until a 
number of years following service.  The Board concludes that 
securing medical records that are no doubt relevant to the 
Social Security Administration's determination of current 
disability would shed little if any light on the origin of 
that disability and would needlessly delay final adjudication 
of the claim for service connection for psychiatric 
disability without promise of any substantive benefit 
accruing to the veteran.  

The Board also notes that in a medical release received in 
August 1997, the veteran indicated that he had been treated 
by VA Medical Center (VAMC) Birmingham, Alabama, from 
December 1986 to December 1992 for back pain and respiratory 
disability.  The claim for service connection for back 
disability has been granted herein, and the issue of 
entitlement to service connection for respiratory disability 
is not before the Board on this appeal.  The Board therefore 
finds that the RO's failure to obtain these records and 
associate them with the claims file did not result in 
prejudice to the veteran with respect to the claims 
adjudicated on this appeal.  

The Board therefore concludes that a remand would serve no 
useful purpose with respect to the issues finally adjudicated 
on this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case with respect to 
the issues addressed above.  Further development of these 
claims and further expending of VA's resources with respect 
to these claims are not warranted.  


ORDER

Service connection for a hematological disorder is denied.  

Service connection for a neurological disorder is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for low back disability is granted.  


REMAND

The service medical records are negative for complaints or 
findings of heart disease for treatment or diagnosis of an 
autoimmune disorder, including lupus.  However, the post 
service medical evidence shows equivocal findings of lupus 
and treatment for heart disease, variously classified.  The 
record also shows treatment for a number of other disorders, 
prominently including respiratory disorders and skin rashes 
that the veteran attributes to lupus.  The record shows that 
when the veteran was hospitalized at Baptist Memorial 
Hospital from June to August 1974, the final diagnoses 
included "hypergammaglobulinemia," an apparent reference in 
this case to hypogammaglobulinemia.  Hypogammaglobulinemia is 
a condition characterized by abnormally low levels of all 
classes of immunoglobulins.  Dorland's Illustrated Medical 
Dictionary 806 (28th ed. 1994).  

In March 1998, private medical records were received from Dr. 
Duncan.  These records are dated from 1975 to 1991 and 
primarily reflect treatment for respiratory problems.  A 
February 1991 treatment note shows that the veteran had a 
rash on his face since the previous day.  Laboratory tests 
for lupus were given.  The doctor opined, "Looks like 
lupus."  

In January 2000, the veteran submitted a photocopy of a 
chapter regarding connective tissue diseases, including 
systemic lupus erythematosus.  In February 2000, he submitted 
a newsletter from the Lupus Foundation of America.  Records 
dated in May 2000 from the Riverview Regional Medical Center 
show that the veteran reported that Dr. Holden had recently 
told him that he did not have lupus.  The Board notes that 
competent medical evidence for purposes of triggering a VA 
examination under the recently promulgated development 
regulations may include statements conveying sound medical 
principles found in medical treatises and statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)).  

Private hospital records dated in February and May 2000 from 
the Riverview Regional Medical Center reflect that the 
veteran was treated for angina and heart disease.  He 
underwent mitral valve replacement and coronary artery bypass 
grafting.  The veteran reported that he had a history of 
rheumatic fever during military service.  The discharge 
diagnoses in May 2000 were severe mitral regurgitation, 
mitral valve replacement, minimal coronary artery disease, 
coronary artery bypass grafting, obesity, chronic obstructive 
pulmonary disease, bronchiectasis, asthmatic bronchitis, 
diabetes mellitus, hypertension, possible hepatitis C 
history, osteoarthritis, remote history of blackouts, 
possible history of lupus erythematosus, 
hypercholesterolemia, hypertriglyceridemia, history of 
rheumatic fever, and significant concentric left ventricular 
hypertrophy.  

In his informal claim filed in March 1996, the veteran 
indicated that he had been employed by Goodyear Tire & Rubber 
Company in Gadsden, Alabama, from March 1970 to September 
1986, when he was let go as a result of his medical 
conditions.  A VA Form 21-4142 (medical release) received in 
August 1997 and signed by the veteran shows an address for 
the Goodyear Family Medical Center of [redacted]., 
[redacted], [redacted]  [redacted].  It is does not appear from the 
record that all of the reports of examination or treatment 
associated with the veteran's employment with Goodyear have 
been obtained.  It is unclear whether any such reports are 
still available.  However, an attempt should be made to 
obtain any remaining reports.  

At a hearing before the undersigned in August 2001, the 
veteran contended that he incurred rheumatic heart disease in 
service.  He reported being hospitalized for nine days in 
service for an upper respiratory infection and said that 
electrocardiograms were performed during this 
hospitalization.  He also asserted that within 24 hours of 
his hospital discharge he was exposed to toxic gases in a gas 
chamber during chemical warfare training.  He stated that he 
passed out during a march in service.  He said that he had a 
kidney infection prior to service.  He testified that at his 
physical examination for separation from service, he was told 
that he had lupus.  He asserted that on his employment 
physical at Goodyear within a month after separation from 
service, he was told that he had an irregular heartbeat and a 
heart murmur.  He stated that in about 1973, Dr. Innis 
diagnosed SLE (systemic lupus erythematosus).  He reported 
that he was referred to Dr. Innis by Dr. Odom, the Goodyear 
company doctor.  He said that he had respiratory problems 
while he worked at Goodyear.  He said that when he claimed 
service connection for an autoimmune disease, he was 
referring to lupus.  He contended that the episode in which 
he passed out in service could have been lupus or a heart 
attack.  

The service medical records reflect that the veteran was 
hospitalized for treatment of an upper respiratory infection 
at Martin Army Hospital, Fort Benning, Georgia, from March 15 
to 20, 1968, but that the report of hospitalization and 
clinical records associated therewith are not of record.  
They may be separately filed at the National Personnel 
Records Center.  

Prior to scheduling the veteran to undergo VA examinations, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records and any outstanding service medical records.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain the hospital report and all 
associated clinical reports of the 
veteran's hospitalization at Martin Army 
Hospital, Fort Benning, Georgia, from 
March 15 to 20, 1968.  Any evidence 
obtained should be associated with the 
claims file.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated and 
from any other relevant source(s) or 
facility(ies) identified by the veteran.  
This should include any pertinent 
treatment records from any private 
physicians identified by the veteran, 
specifically including Dr. Innis, 
mentioned by the veteran at his August 
2001 hearing, and the Goodyear Family 
Medical Center, [redacted]., 
[redacted].  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran so notified.  
The veteran may also submit any medical 
records in his possession, and the RO 
should give him the opportunity to do so 
prior to arranging for him to undergo VA 
examination.  

3.  After associating with the claims 
file all available evidence received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA examination by a physician with 
appropriate knowledge to determine the 
nature and extent of any auto-immune 
disorder, including lupus, found to be 
present.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file, including the 
service medical records, and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current auto-immune disorder, 
including lupus, is attributable to 
service or any incident of service 
origin.  A complete rationale should be 
provided for any opinion or conclusion 
expressed.  

4.  The veteran should also be afforded 
a VA cardiology examination to determine 
the nature and extent of any cardiac 
disorder, including rheumatic heart 
disease, found to be present.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in 
detail.  The examiner is requested to 
review the claims file, including the 
service medical records, and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current cardiac disorder is 
attributable to service or any incident 
of service origin.  A complete rationale 
should be provided for any opinion or 
conclusion expressed.  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied to the 
extent possible.  

6.  Then, the RO should readjudicate the 
claims of entitlement to service 
connection for an autoimmune disorder, 
including lupus, and for a cardiac 
disorder, including rheumatic heart 
disease.  If the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that the examinations requested in this remand are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2001).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

